DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021/07/27has been entered.
 	This Office action is in response to Applicant's amendment filed 2021/07/27. Applicant has amended claims 1 and has added new claims 21-22. Currently, claims 1-22 remain pending in the application. 

   Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2008/0196177 A1) in view of Qin et al. (US 2016/0326467 A1). 
Regarding claims 1-4,   Moore teaches a laundry care composition; [0011, 0050], comprising a leuco coloring compounds such as diarylmethane leuco, triaryl- methan leuco, oxazine leuco, and thiazine leuco; [0013], with identical groups (i.e. R’s) attached to the central aromatic units within the leuco structure as in instant claim 5; [0018-40, 0074-78]. Note that the claimed R groups attaches to the aromatic rings, except the L group (instantly claimed G group) are taught by Moore.
  Moore teaches that the leuco component is, in fact, capable of changing from colorless state to a colored one when contacted by a triggering agent causing any chemical change such as pH, oxidizing or reducing agents in the laundry composition applied on textiles; [abstract, 0014-15, 0048].

    PNG
    media_image1.png
    634
    338
    media_image1.png
    Greyscale

Regarding claim 1,  Moore does not teach the instantly claimed limitation, namely the antioxidant (i.e. reducing agent).  However, the analogous art of Quin  teaches laundry care composition with incorporation of antioxidant components such as tert-triarybutyl hydroxytoluene or BHT; [271, 274-275]. At the time before the effective filling date of invention, it would have been obvious to a person of ordinary skill in the art to add the antioxidant of Qin to Moore’s composition with the motivation of protecting the other ingredients of laundry detergent from deterioration and thus enhancing its efficacy by stabilizing it (no undesirable oxidation-degradation).  Note that the newly added limitation the “ratio of formula (I) to its oxidized form is at least 1:3” is construed as an obvious matter in view of Qin’s teaching. Because presence of antioxidant in a determined amount would control the rate of oxidation and by that one would keep the  
Regarding claim 1,  Moore does not teach the instantly claimed G group being hydrogen.  However, the analogous art of Qin teaches a very similar fabric treating composition wherein G is hydrogen; [12, claim 1].  
                                    
    PNG
    media_image2.png
    307
    295
    media_image2.png
    Greyscale
                      
At the time before the effective filling date of invention, it would have been obvious to a person of ordinary skill in the art to add Qin’s leuco compound as a functional equivalent ingredient since the hydrogen site in the molecule is not the preferred point subject to oxidization, thus contributing no tangible coloring effect on the fabrics.
   Regarding claims 1-4,   Moore does not teach instantly claimed colorant’s transparency properties of ΔHA and L*. The Office realizes that all the claimed effects 
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].

Claims 5-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2008/0196177 A1), Qin et al. (US 2016/0326467 A1) as applied to claim 1, and further in view of Miracle et al. (2018/0119065 A1). 
Regarding claims 5-17,  Moore does not teach the claimed versions of leuco
structures.  However, the analogous art of Miracle teaches a very similar composition comprising the instantly claimed leuco compounds, as shown below. At the time, before the effective filing of, invention it would have been obvious to a person of ordinary skill 
                             
    PNG
    media_image3.png
    343
    287
    media_image3.png
    Greyscale
 
Regarding claims 18-19,   Moore teaches external counterions such as cyanate, sodium cyanide and benzene sulfonate; [0014, 0058, table 2], and laundry care
ingredients such as builder and enzyme; [0051].
Regarding claim 20,   Moore teaches a method of treating textile (laundry) articles  providing the laundry care composition (by adding) in a liquid medium and rinsing by  a rinse solution; [0052].    
  Regarding claim 21-22,  Moore teaches the instantly claimed R5 ac being –O-alkyl which renders the claimed n=0 for –(CH2)n OR1 group; [0076].


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


I)-	Claims 1, 5 and 6-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-12 and 13-18 of U.S. Patent No. 10,731,112 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claims 1 and 5 corresponds to claims 1 and 3  of “112 B2” with a major overlap on their structural limitations.
Claims 6-14 corresponds to claims 4-12 of “112 B2”  as they are identical. 
Claims 16-20 corresponds to claims 13-18 of “112 B2”  as they are identical.

II)-	Claims 1, 5 and 6-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-18 of U.S. Patent No. 10,676,699 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because;
	Claims 1 and 5 corresponds to claims 1 and 3 of “112 B2” with a major overlap on their structural limitations.
Claims 6-14 corresponds to claims 4-12 of “112 B2”  as they are identical. 
Claims 16-20 corresponds to claims 13-18 of “112 B2”  as they are identical.

III)-	Claims 1, 5 and 11, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 11, 16 and 19 of U.S. Patent No. 10,377,976 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because;
	Claims 1 and 5 corresponds to claims 1, 10 and 11  of “976 B2” with a major overlap on their structural limitations.
Claims 11, 20 corresponds to claims 16 and 19 of “976 B2”  as they are identical

IV)- 	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 17-20  of copending Application No. 15/800,111 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claims 1-16 corresponds to claims 1-3 and 18 of copending application 15/800,111 with a major overlap on their structural limitations.


V)- 	Claims 1, 5, 6, 9 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 and 15-18  of copending Application No. 15/800,100 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claims 1 and 5 corresponds to claims 1 and 13 of copending application 15/800,100 with a major overlap on their structural limitations.
Claims 6, 9 and 11-12 corresponds to claims 15-18 of copending application 15/800,100  as they are identical. 

VI)- 	Claims 1, 5, 6, 17 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 11-13 of copending Application No. 15/800,109 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claims 1 and 5 corresponds to claims 1 and 7-8 of copending application 15/800,109 with a major overlap on their structural limitations.
Claims 6, 7 and 11-12 corresponds to claims 9-13 of copending application 15/800,109  as they are identical.
. 
VII)-	 Claims 1, 5, 6 and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14-16 of copending 
Claims 1 and 5 corresponds to claim 1 of copending application 15/800,121 with a major overlap on their structural limitations.
Claims 6 and 11-12 corresponds to claims 14-16 of copending application 15/800,121  as they are identical.

This is a provisional nonstatutory double patenting rejection (IV, V, VI and VII) because the patentably indistinct claims have not in fact been patented.

                                               Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892, and very relevant prior art of Butterfield.

               Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on new combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2021/08/27
                                                                                                                                                                                                        /LIAM J HEINCER/Primary Examiner, Art Unit 1767